aDETAILED ACTION
Claims 1-4 were rejected in Office Action mailed on 01/04/2022.
Applicant filed a response, amended claims 1-5, 9; withdrew claims 5 and 9; canceled claims 6-8, 10-20, and added claims 21-34 on 04/04/2022.
Claims 1-5, 9 and 21-31 were subject to a second Election/Restriction requirement mailed on 05/11/2022.
Applicants filed a response, and elected species (a), and withdrawn claims 24-26, with traverse, on 07/08/2022.
Claims 1-5, 9 and 21-34 are pending, and claims 5, 9 and 24-26 are withdrawn.
Claims 1-4, 21-23 and 27-34 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species (a), drawn to a dehydrogenation catalyst, wherein a promotor comprised in the dehydrogenation catalyst comprises an alkali metal oxide, claims 1-4, 21-23 and 27-34, in the reply filed on 07/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 9 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.


Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 is identical to claim 27. It is recommended to cancel claim 30.

Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 is newly added and recites “A dehydrogenation catalyst consisting essentially of…”, which lacks support in the specification. The specification discloses “a dehydrogenation catalyst as disclosed herein is produced by a process comprising the steps of providing an eta-alumina support, impregnating the eta-alumina support with a solution comprising at least one dissolved chromium compound, drying and calcining said impregnated support…” (emphasis added) (specification, [0007]), which does not suggest that dehydrogenation catalyst is consist essentially of the disclosed components in specification [0007].
While the examples (e.g., specification, Example 1) provides description on the components of an embodiment of the dehydrogenation catalyst. However, there is no support to broadly recite “A dehydrogenation catalyst consisting essentially of: an eta-alumina support impregnated with chromium (III) oxide and a promoter, wherein the dehydrogenation catalyst comprises from 25 wt. % to about 40 wt. % chromium (III) oxide based on the weight of the dehydrogenation catalyst; wherein the promoter is selected from the group consisting of an alkali metal oxide, an alkaline earth metal oxide, a transition metal oxide and a rare earth metal oxide, or combinations of two or more thereof” as required in claim 32.

Regarding dependent claims 33-34, these claims do not remedy the deficiencies of parent claim 32 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 21-23 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17, recites a phrase “the water pore volume”, which lacks antecedent basis. It is suggested to amend the phrase to “a water pore volume”.

Regarding dependent claims 2-4, 27 and 30-31, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 21, line 9, recites a phrase “the water pore volume”, which lacks antecedent basis. It is suggested to amend the phrase to “a water pore volume”.

Regarding dependent claims 22-23 and 28-29, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 33, line 3, recites a phrase “of claim 33”. However, it is unclear what the phrase refers to, as a claim cannot reference itself. The examiner interprets the phrase refers to “of claim 32”. Interpretation is speculative. Clarification is requested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 21-23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Ruettinger et al., US 9,254,476 B2 (Ruettinger) (provided in IDS received on 09/01/2020), in view of Hayes, US 3,723,557 (Hayes).
Regarding claims 1-3, 21-23, 27 and 30, Ruettinger discloses that the dehydrogenation catalyst composite comprises Cr2O3 (i.e., chromium (III) oxide), an alkali metal oxide, SiO2, and Al2O3, wherein the Cr2O3 is present in a range of greater than 0% and about 30%; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd paragraph). A range of greater than 0% and about 30% overlaps the ranges of present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Ruettinger further discloses preferred alkali metal oxide includes sodium oxide (Ruettinger, column 6, 6th paragraph).

Furthermore, given that Ruettinger discloses the same material, i.e., alkali metal oxide includes sodium oxide, it is clear that the alkali metal oxide disclose by Ruettinger is necessarily a promoter. 

Regarding a process of producing the dehydrogenation catalyst, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ruettinger meets the requirements of the claimed product, Ruettinger clearly meets the requirements of the present claims.

Ruettinger does not explicitly discloses wherein the water pore volume of the eta-alumina support is more than 0.35 cm3/g.
With respect to the difference, Hayes teaches a catalytic composite (i.e., catalyst) for a dehydrogenation process (Hayes, column 1, 2nd paragraph). Haynes specifically teaches for the porous carrier material, the pore volume is about 0.1 to about 1 ml/g (Hayes, column 5, lines 1-42).
As Haynes expressly teaches, considering the porous carrier material, it is preferred that the material be a porous, adsorptive (i.e., high pore volume); the preferred porous carrier materials are refractory inorganic oxides, with best results obtained with an alumina carrier material; suitable alumina materials are the crystalline aluminas known as the gamma-, eta-, and theta-alumina, with gamma- or eta-alumina giving best results; preferred carrier materials have a pore volume of about 0.1 to about 1 ml/g (Hayes, column 5, 1st paragraph).
Haynes is analogous art as Hayes is drawn to a catalyst for a dehydrogenation process.
In light of the motivation of using a carrier material that is porous, e.g., with a pore volume of about 0.1 to about 1 ml/g, as taught by Haynes, it therefore would have been obvious to a person of ordinary skill in the art, to obtain Al2O3 that is porous in Ruettinger, e.g, with a pore volume of 0.1 to about 1 ml/g (i.e., 1 cm3/g), in order to achieve best results. A pore volume of 0.1 to about 1 ml/g (i.e., 1 cm3/g) overlaps the range of the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Although there is no disclosure that the test method is conformity with the water pore volume, given that the Ruettinger in view of Hayes discloses the pore volume as the presently claimed and absent evidence criticality how the pore volume is measured, it is an examiner's position that pore volume disclosed by Ruettinger in view of Hayes to meet the claim limitation.
	
	
Regarding claim 4, as applied to claim 1, Ruettinger further discloses specific examples of sodium compounds include examples such as sodium hydroxide (Ruettinger, column 6, lines 38-52). Given that Ruettinger discloses the catalyst that overlaps the presently claimed catalyst, including the sodium compound, it therefore would be obvious to one of ordinary skill in the art, to use the sodium hydroxide, which is both disclosed by Ruettinger and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 28, as applied to claim 1, Ruettinger further discloses shaping of the catalyst support can occur via any of the method well known in the art (Ruettinger, column 5, 2nd paragraph); in one emobidment, shaping occurs via extrusion; in another embodiment, the alumina mixture is extruded in a continuous manner over a broad range of diameters and shapes (Ruettinger, column 5, 3rd paragraph).

Regarding claim 29, as applied to claim 1, Ruettinger further discloses after forming the material into a desired shape, the alumina mixture is optionally dried to remove any remaining liquid (Ruettinger, column 5, 4th paragraph); in one embodiment, drying involves at least one of maintaining an elevated temperature (above about 35° C.) overnight, in one embodiment, the shaped alumina mixture is heated from about 35° C. to about 150° C (Ruettinger, column 5, 6th paragraph).


Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ruettinger and Hayes as applied to claim 1, further in view of Fritz et al., EP 0 947 247 A1 (Fritz) (provided in IDS received on 09/01/2020).
Regarding claim 31, as applied to claim 1, Ruettinger in view of Fritze does not explicitly teach wherein the dehydrogenation catalyst comprises 40 wt.% chromium (III) oxide, based on the weight of the dehydrogenation catalyst.
With respect to the difference, Fritz teaches a chromium based dehydrogenation catalyst on an alumina support (Fritz, column 1, [0001]). Fritz specifically teaches wherein the catalyst contains more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide (Fritz, column 1, [0008]).
As Fritz expressly teaches, surprisingly it has been found that the selection of the specific amount of chromium (i.e., more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide) results in a significant decrease in coke building, while maintaining or even increasing activity and, of course, selectivity; below the lower limit of 30 wt.% of chromium, the effect of Fritz’s invention is not obtained, whereas above 40 wt.%, especially in the long term, the coke building tends to increase (Fritz, column 1, [0009]-[0010]).
Fritz is analogous art as Fritz is drawn to a chromium based dehydrogenation catalyst on an alumina support.
In light of the motivation of a catalyst containing more than 30 wt.%, but not more than 40 wt.% chromium as taught by Fritz, it therefore would be obvious for a person of ordinary skill in the art to increase the chromium level to 30 wt.% to 40 wt.% for the dehydrogenation catalyst of Ruettinger in view of Hayes, in order to decrease coke building, while maintaining or even increasing activity and, of course, selectivity. more than 30 wt.%, but not more than 40 wt.% of chromium overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Claims 1-4, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruettinger, and further in view of Riblett et al., US 2,913,398 (Riblett) (provided in IDS received on 09/01/2020), Fritz and Hayes.
Regarding claims 1-2, 27 and 30, Ruettinger discloses that the dehydrogenation catalyst composite comprises Cr2O3 (chromium (III) oxide), an alkali metal oxide, SiO2, and Al2O3, wherein the Cr2O3 is present in a range of greater than 0% and about 30%; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd paragraph). A range of greater than 0% and about 30% overlaps the ranges of present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Ruettinger further discloses in Example 9 of a preparation of the dehydrogenation catalyst, calcined alumina extrudates (i.e., alumina support) are prepared as such: Alumina trihydrate (2700.4 grams) with 1% SiO2 added as sodium silicate to a slurry of Bayerite and precipitated with acetic acid was loaded into a 10 L EIRICH® mixer. A solution containing water (340 grams), nitric acid (198.0 grams) was added to the mixer. The blend was mixed for a total of approximately 20 minutes. The blend was formed into cylindrical extrudates (⅛″ diameter), dried at 90 degrees Celsius overnight, and then calcined at 800 degrees Celsius for 2 hours in air. The calcined extrudates were allowed to cool in the furnace without external cooling (Ruettinger, column 13, Example 9, 1st paragraph). Ruettinger further discloses Bayerite is a trihydrate form of alumina which dehydrates to η-alumina (i.e., eta-alumia) between approximately 300 and 500°C., θ-alumina between 850 and 1150°C, and α-alumina above 1150°C (Ruettinger, column 1, lines 62-65). Ruettinger further discloses that the dehydrogenation catalyst composite comprises Cr2O3 (chromium (III) oxide), an alkali metal oxide; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd paragraph). Given that Ruettinger discloses the process to obtain eta –alumina and the dehydrogenation catalyst composite comprising eta –alumina, it necessarily implies that Ruettinger teaches providing an eta-alumina support.

Furthermore, with respect to providing an eta-alumina support, Riblett teaches improved catalytic reactions utilizing a catalyst containing eta-alumina (Riblett, column 1, lines 22-24). Riblett specifically teaches a catalyst comprising a metal of group VI (e.g., chromium) of the periodic table and/or an oxide thereof supported on eta-alumina (Riblett, column 1, lines 39-41); and among the numerous reactions for which their process is applicable includes dehydrogenation (Riblett, column 1, lines 52-53).
As Riblett expressively teaches, eta-alumina is an unusually excellent material for catalysts; it was found that eta-alumina is superior to the well-known gamma-alumina insofar as catalytic property is concerned; eta-alumina is not only superior to gamma-alumina in catalytic activity, but it also cooperates with the catalytic agent, viz., a metal of group VI of the periodic table, and/or an oxide thereof; the cooperation is manifested as an increase in catalytic activity and selectivity (Riblett, column 2, 3rd paragraph).
Riblett is analogous art as Riblett is drawn to a catalyst containing eta-alumina.
In light of the motivation of using eta-alumina as catalyst support as taught by Riblett, it therefore would be obvious to a person of ordinary skill in the art to provide eta-alumina as the catalyst support in the dehydrogenation catalyst of Ruettinger, in order to increase catalytic activity, and thereby arrive at the claimed invention. 

Ruettinger further discloses a preparation of the dehydrogenation catalyst in Example 9 as such: A portion of the calcined alumina extrudates (250 grams) were impregnated to incipient wetness with an aqueous solution of chromic acid (87.7 grams), sodium dichromate solution (3.1 grams, 69% sodium dichromate dihydrate), and water (49 grams). The sample was dried and calcined in air at 750 degrees Celsius for 2 hours. The impregnated extrudates were allowed to cool in the furnace without external cooling (Ruettinger, column 13, Example 9, 2nd paragraph). With mathematical conversion (detailed below), it can be derived that the impregnated extrudates as prepared above contain 18.7 wt.% chromium (III) oxide.
Mathematical conversion:
Weight of chromium (III) oxide = 87.7 *(151.99*0.5)/118.01 +3.1*69%*151.99/261.97 =57.7 g (Cr2O3 molecular weight: 151.99 g/mol; chromic acid molecular weight: 118.01 g/mol; sodium dichromate molecular weight: 261.97 g/mol)
Weight of sodium oxide=3.1*69%*62/261.97=0.5 g
Wt.% chromium (III) oxide=57.7/(250+57.7+0.5)=18.7 wt.%

Neither Ruettinger or Ruettinger in view of Riblett explicitly disclose (a) performing one or more additional cycles comprising each of an impregnation step, a drying step, and a calcining step to yield a dehydrogenation catalyst containing from about 30 wt. % to about 40 wt. % chromium (III) oxide, or (b) wherein the water pore volume of the eta-alumina support is more than 0.35 cm3/g.

With respect to the difference (a), Fritz teaches a chromium based dehydrogenation catalyst on an alumina support (Fritz, column 1, [0001]); wherein the catalyst contains more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide (Fritz, column 1, [0008]). Fritz specifically teaches it is preferred to prepare the catalyst by impregnating the alumina with an aqueous solution of a chromium salt (incipient wetness method), followed by drying and calcining the material. The thus obtained intermediate material, containing about 20 to about 30 wt.% of chromium, calculated as chromium (III) oxide, is again impregnated in the same manner with an aqueous chromium salt solution. This material is than dried and calcined resulting in the final catalytic material (Fritz, columns 2-3, [0019]).
As Fritz expressively teaches that, surprisingly it has been found that the selection of the specific amount of chromium (i.e., more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide) results in a significant decrease in coke building, while maintaining or even increasing activity and, of course, selectivity; below the lower limit of 30 wt.% of chromium, the effect of Fritz’s invention is not obtained, whereas above 40 wt.%, especially in the long term, the coke building tends to increase (Fritz, column 1, [0009]-[0010]).
Fritz is analogous art as Fritz is drawn to a chromium based dehydrogenation catalyst on an alumina support.
In light of the motivation of an additional impregnation, drying and calcination cycle and the catalyst containing more than 30 wt.%, but not more than 40 wt.% chromium as taught by Fritz, it therefore would be obvious for a person of ordinary skill in the art to perform an additional impregnation, drying and calcination cycle and increase the chromium level to 30 wt.% to 40 wt.% for the dehydrogenation catalyst of Ruettinger or Ruettinger in view of Riblett, in order to decrease coke building, while maintaining or even increasing activity and, of course, selectivity, and thereby arrive at the claimed limitation. 

With respect to the difference (b), Hayes teaches a catalytic composite (i.e., catalyst) for a dehydrogenation process (Hayes, column 1, 2nd paragraph). Haynes specifically teaches for the porous carrier material, the pore volume is about 0.1 to about 1 ml/g (Hayes, column 5, lines 1-42).
As Haynes expressly teaches, considering the porous carrier material, it is preferred that the material be a porous, adsorptive (i.e., high pore volume); the preferred porous carrier materials are refractory inorganic oxides, with best results obtained with an alumina carrier material; suitable alumina materials are the crystalline aluminas known as the gamma-, eta-, and theta-alumina, with gamma- or eta-alumina giving best results; preferred carrier materials have a pore volume of about 0.1 to about 1 ml/g (Hayes, column 5, 1st paragraph).
Haynes is analogous art as Hayes is drawn to a catalyst for a dehydrogenation process.
In light of the motivation of using a carrier material that is porous, e.g., with a pore volume of about 0.1 to about 1 ml/g, as taught by Haynes, it therefore would have been obvious to a person of ordinary skill in the art, to obtain Al2O3 that is porous in Ruettinger, e.g, with a pore volume of 0.1 to about 1 ml/g (i.e., 1 cm3/g), in order to achieve best results. A pore volume of 0.1 to about 1 ml/g (i.e., 1 cm3/g) overlaps the range of the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Although there is no disclosure that the test method is conformity with the water pore volume, given that the Ruettinger discloses the pore volume as the presently claimed and absent evidence criticality how the pore volume is measured, it is an examiner's position that pore volume disclosed by Ruettinger to meet the claim limitation.

Regarding claim 3, as applied to claim 1, Fritz further teaches the precursors for the promoter may be applied also by impregnation, either simultaneously with one or both of the chromium salt solutions (i.e., wherein the step of performing one or more additional cycles comprises impregnating with a solution comprising at least one dissolved chromium compound and at least one dissolved sodium compound).

Regarding claim 4, as applied to claim 1, Ruettinger further discloses specific examples of sodium compounds include examples such as sodium hydroxide (Ruettinger, column 6, lines 38-52). Given that Ruettinger discloses the catalyst that overlaps the presently claimed catalyst, including the sodium compound, it therefore would be obvious to one of ordinary skill in the art, to use the sodium hydroxide, which is both disclosed by Ruettinger and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable Ruettinger, in view of Hayes.
Regarding claim 32-33, Ruettinger discloses dehydrogenation catalyst supports containing bayerite (i.e., a form of alumina) and silica (Ruettinger, Abstract); and the Al2O3 is in the eta-phase; and a dehydrogenation catalyst composite comprising Cr2O3 (i.e., chromium (III) oxide), an alkali metal oxide, SiO2, and Al2O3, (SiO2, and Al2O3 forms the support), wherein the Cr2O3 is present in a range of greater than 0% and about 30% (Ruettinger, column 3, 3rd paragraph). A range of greater than 0% and about 30% overlaps the ranges of present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given that Ruettinger discloses the same material, i.e., alkali metal oxide, it is clear that the alkali metal oxide disclosed by Ruettinger is necessarily a promoter. 

Ruettinger does not explicitly disclose the dehydrogenation catalyst is consist essentially of an eta-alumina support impregnated with chromium (III) oxide and a promoter, wherein the dehydrogenation catalyst comprises from 25 wt. % to about 40 wt. % chromium (III) oxide based on the weight of the dehydrogenation catalyst; wherein the promoter is selected from the group consisting of an alkali metal oxide, an alkaline earth metal oxide, a transition metal oxide and a rare earth metal oxide, or combinations of two or more thereof.
With respect to the difference, Hayes teaches a catalytic composite (i.e., catalyst) for a dehydrogenation process (Hayes, column 1, 2nd paragraph). Haynes specifically teaches the preferred support is substantially pure eta-alumina (Hayes, column 5, 1st paragraph).
As Haynes expressly teaches, considering the porous carrier material, it is preferred that the material be a porous, adsorptive (i.e., high pore volume); the preferred porous carrier materials are refractory inorganic oxides, with best results obtained with an alumina carrier material; suitable alumina materials are the crystalline aluminas known as the gamma-, eta-, and theta-alumina, with gamma- or eta-alumina giving best results; the preferred support is substantially pure eta-alumina (Hayes, column 5, 1st paragraph).
Haynes is analogous art as Hayes is drawn to a catalyst for a dehydrogenation process.
In light of the motivation of using substantially pure eta-alumina as catalyst support for a dehydrogenation catalyst, as taught by Hayes, it therefore would have been obvious to a person of ordinary skill in the art to use substantially pure eta-alumina, instead of a catalyst support containing bayerite (i.e., a form of alumina) and silica (Ruettinger, Abstract) in the catalyst of Ruettinger, in order to obtain best results, and thereby arrive at the present claim, i.e., a dehydrogenation catalyst consisting essentially of an eta-alumina with chromium oxide and an alkali metal oxide.
	

Furthermore, regarding a process of producing the dehydrogenation catalyst, i.e., an eta-alumina support impregnated with chromium (III) oxide and a promoter, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ruettinger in view of Hayes meets the requirements of the claimed product, Ruettinger in view of Hayes clearly meets the requirements of the present claims.


Regarding claim 34, as applied to claim 32, Hayes further teaches preferred carrier materials have a pore volume of about 0.1 to about 1 ml/g (Hayes, column 5, 1st paragraph). Although there is no disclosure that the test method is conformity with the water pore volume, given that the Ruettinger in view of Hayes discloses the pore volume as the presently claimed and absent evidence criticality how the pore volume is measured, it is an examiner's position that pore volume disclosed by Ruettinger in view of Hayes to meet the claim limitation.


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.

In response to the amended claim 1, which recites, “…wherein the water pore volume of the eta-alumina support is more than 0.35 cm3/g”. It is noted that the referenced teaching from Ruettinger or Ruetinger in view of Riblett and Fritz would not meet the present claims. Therefore, the previous 35 U.S.C. 102/103 rejections over Ruettinger and 35 U.S.C. 103 rejections over Ruettinger in view of Riblett and Fritz are withdrawn from the record. However, the amendments necessitate a new set of rejections over Ruettinger in view of Hayes, and Ruettinger in view of Riblett, Fritz and Hayes, as set forth above.

Applicant primarily argues:
“There is no teaching or suggestion in Ruettinger that the water pore volume of the eta- alumina support is more than 0.35 cm3/g. In fact, there is no mention of pore water volume at all by Ruettinger. Thus, this novelty rejection must be withdrawn.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Ruettinger does not expressly teach the claimed water pore volume of the eta-alumina. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Ruettinger does not disclose the entire claimed invention. Rather, Hayes is relied upon to teach claimed elements missing from Ruettinger. See pages 7-8 of the Office Action set forth above.

Applicant further argues:
“In this case, there is no evidence of record suggesting or motivating one of ordinary skill to combine the teachings of the cited references.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, for the combination of Ruettinger and Hayes, Haynes provides a proper motivation, i.e., the porous carrier material, it is preferred that the material be a porous, adsorptive (i.e., high pore volume); the preferred porous carrier materials are refractory inorganic oxides, with best results obtained with an alumina carrier material (Hayes, column 5, 1st paragraph).
Secondly, for the combination of Ruettinger with Riblett, Fritz and Hayes, Riblett provides a proper motivation, i.e., eta-alumina is an unusually excellent material for catalysts; it was found that eta-alumina is superior to the well-known gamma-alumina insofar as catalytic property is concerned; eta-alumina is not only superior to gamma-alumina in catalytic activity, but it also cooperates with the catalytic agent, viz., a metal of group VI of the periodic table, and/or an oxide thereof; the cooperation is manifested as an increase in catalytic activity and selectivity (Riblett, column 2, 3rd paragraph); Fritz provides a proper motivation, i.e., surprisingly it has been found that the selection of the specific amount of chromium (i.e., more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide) results in a significant decrease in coke building, while maintaining or even increasing activity and, of course, selectivity; below the lower limit of 30 wt.% of chromium, the effect of Fritz’s invention is not obtained, whereas above 40 wt.%, especially in the long term, the coke building tends to increase (Fritz, column 1, [0009]-[0010]).

Applicant further argues:
“With regard to claim 32, it is respectfully submitted that the "consisting essentially of' transitional phrase excludes bayerite doped by spray-drying bayerite powder in the presence of silica, a requirement of Ruettinger. Thus, the rejection does not apply to this new claim.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, claim 32 is rejected under 32 U.S.C 112(a) for using the transitional phrase “consisting essentially of”, as set forth above in pages. 3-4 of the Office Action.

Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Ruettinger does not expressly teach a dehydrogenation catalyst consisting of an eta-alumina support with chromium (III) oxide and a promoter. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Ruettinger does not disclose the entire claimed invention. Rather, Hayes is relied upon to teach claimed elements missing from Ruettinger. See pages 16-18 of the Office Action set forth above.


Applicant further argues:
“Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruettinger in view of US 2,913,398 (Riblett) and Fritz et al., EP 0 947 247 Al (Fritz). Applicant respectfully disagrees for reasons described above, as neither Riblett or Fritz teach a water pore volume of the eta-alumina support is more than 0.35 cm3/g, nor can they overcome exclusion of the bayerite doped by spray-drying bayerite powder in the presence of silica as per independent claim 32.”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that none of Ruettinger, Riblett or Fritz expressly teaches the claimed a water pore volume of the eta-alumina support is more than 0.35 cm3/g. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that none of Ruettinger, Riblett or Fritz discloses the entire claimed invention. Rather, Hayes is relied upon to teach claimed elements missing from Ruettinger, Riblett and Fritz. See above pages 15-16 of the Office Action.
Secondly, regarding the exclusion of the bayerite doped by silica as per independent claim 32, it is addressed above in item 21. 



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        /MELISSA S SWAIN/Primary Examiner, Art Unit 1732